t c memo united_states tax_court robert d hill petitioner v commissioner of internal revenue respondent docket no filed date robert d hill pro_se erin k huss for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine the following determinations as to his taxable_year addition_to_tax accuracy-related_penalty deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure we decide as to that year whether petitioner failed to include in his gross_income self-employment_income of dollar_figure and a tax_refund of dollar_figure we hold he did whether petitioner is liable for self-employment_tax on his self-employment_income we hold he is whether petitioner is liable for the addition_to_tax and the accuracy-related_penalty we hold he is whether we shall impose a penalty on petitioner under sec_6673 for advancing frivolous and or groundless claims we shall impose a penalty of dollar_figure section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts were stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly petitioner resided in sedona arizona when he petitioned the court during petitioner was a self-employed salesperson for london bridge resort llc llc in that capacity he solicited individuals and entities to purchase timeshare interests in the london bridge resort time share condominium llc generally compensated petitioner for his services by paying to him commissions on the interests that he sold petitioner’s written contract as to those services provided that petitioner would not be considered by the parties thereto to be an employee but an independent_contractor the contract also provided that petitioner was fully responsible for the federal state and local_taxes and social_security contributions payable with respect to those services during petitioner received dollar_figure from llc petitioner also received a tax_refund of dollar_figure from the state of california during that year petitioner filed his federal_income_tax return on date and reported therein that he had zero income and zero tax he attached a letter to his return indicating among other things that he was unaware of any section of the internal_revenue_code which established an income_tax_liability this letter was similar to tax_protester letters we have seen in other cases eg copeland v commissioner tcmemo_2003_46 and smith v commissioner tcmemo_2003_45 on date respondent sent to petitioner a letter advising him that his tax-reporting position was frivolous and giving him the opportunity to correct his position in order to avoid imposition of frivolous_return penalties under sec_6702 on date petitioner responded to respondent’s letter petitioner stated in part the only code sections identified in the 1040’s privacy_act notice as allegedly applying to income taxes are code sec_6001 sec_6011 and sec_6012 and none of them identifies any statute which makes me liable for income taxes requires me to pay such a tax or requires me to accurately self-assess myself with any such tax code sec_6011 states when required by regulation any person made liable for any_tax shall do certain things however like code sec_6001 sec_6011 does not even mention income taxes let alone identify any regulation that requires me to do anything with respect to income taxes and code sec_6012 does not even contain the word liability liable or self-assessment therefore this section can have nothing to do with making me liable for income taxes or putting me on notice that i required sic to self-assess myself in addition your letter claiming that i had filed a frivolous income_tax return made no mention at all of my claims let alone refute them that no section of the internal_revenue_code makes me liable for income taxes income is not defined in the code the supreme court defined income as being a corporate profit and since i know the constitutional definition of income if i were to swear under penalty of perjury to receiving anything other than zero income i would be swearing falsely and thus i would be committing perjury under at least two statutes on date respondent sent to petitioner a letter informing him about changes which respondent proposed to make to petitioner’s return these changes included the unreported income of dollar_figure and of dollar_figure the letter also reflected an addition_to_tax of dollar_figure under sec_6651 for failure_to_file timely his return and an accuracy-related_penalty of dollar_figure under sec_6662 and b for negligence on date petitioner acknowledged the receipt of respondent’s letter in an attachment to his response petitioner stated in part this is in reply to your letter of oct 15th in which you notified me that we have changed adjusted your return you have no legal authority to change adjust my return nor to assess any amount other than what is shown on my return and if any irs employee attempts to do otherwise they will do so at their own criminal and or civil peril petitioner’s statements in the attachment are similar to the tax_protester statements contained in a letter sent by the taxpayer in kaye v commissioner tcmemo_2003_74 the other correspondence in the record between petitioner and respondent also includes tax_protester statements advanced by petitioner a burden_of_proof opinion respondent’s determinations of deficiencies in the notice_of_deficiency are presumed correct and petitioner bears the burden of proving those determinations wrong rule a 290_us_111 sec_7491 shifts to the commissioner the burden_of_proof as to determined deficiencies when the taxpayer establishes that he or she met certain requirements petitioner has not established that he has met those requirements sec_7491 requires that the commissioner bear the burden of production as to the additions to tax and penalties in order to meet this burden the commissioner must present evidence indicating that it is appropriate to impose an addition_to_tax or a penalty see 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id b whether petitioner had unreported income in his petition petitioner asserted that respondent erred in attributing income to petitioner which he did not receive for any taxable source within or without the united_states we disagree that respondent erred as asserted first petitioner received dollar_figure from llc during under sec_61 this amount which is an accession to petitioner’s wealth is includable in his gross_income absent a determination that it falls within a statutory exclusion sec_61 504_us_229 348_us_426 petitioner has failed to present any evidence or credible argument that this income was not taxable to him for the subject year respondent on the other hand clearly established that petitioner was self-employed during and that he received the above-referenced amount in connection with his self-employment business that evidence includes a copy of petitioner’s realtor’s license a copy of an independent contractor’s contract between petitioner and queen’s bay the owner and developer of the london bridge resort time share condominium and a payroll check register of llc indicating that llc paid petitioner during the relevant year for his services the record also includes the testimony of the custodian of records of llc to the effect that petitioner provided services for and received income from llc second petitioner received a tax_refund of dollar_figure from the state of california under the tax_benefit_rule state_income_tax refunds are taxable if the amount of the tax_refund was deducted in a prior year and the deduction resulted in a reduction of tax for that year sec_111 kadunc v commissioner tcmemo_1997_92 sec_1_111-1 income_tax regs the amount of the refund is taxable to petitioner absent his proving to the contrary petitioner has failed to present any evidence or testimony to the effect that the amount of this tax_refund was not taxable to him for the subject year we sustain respondent’s determination as to both items of unreported income in so doing we note without further comment that we consider it proper for respondent to have determined this unreported income from the information received from the third parties e g 117_f3d_785 5th cir see also 181_f3d_1002 9th cir affg tcmemo_1997_97 c whether petitioner is liable for self-employment_tax sec_1401 imposes a tax on the self-employment_income of every individual for old age survivors disability insurance and hospital insurance sec_1401 and b 130_f3d_1388 10th cir affg tcmemo_1996_269 sec_1_1401-1 income_tax regs self-employment_income includes the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 for purposes of the self-employment_tax the term net_earnings_from_self-employment is the gross_income derived by an individual from any trade_or_business carried on by such individual reduced by inter alia the deductions attributable to the trade_or_business sec_1402 sec_1_1402_a_-1 income_tax regs petitioner has failed to disprove that his earnings were net_earnings_from_self-employment within the meaning of sec_1402 accordingly we sustain respondent’s determination that petitioner is liable for self-employment_tax see rule a d addition_to_tax and accuracy-related_penalty addition_to_tax sec_6651 imposes an addition_to_tax for failing to file timely a required federal_income_tax return unless it is shown that the failure was due to reasonable_cause and not to willful neglect petitioner was required to file a federal_income_tax return for the subject year sec_6012 sec_6072 respondent met his burden of production as to this addition_to_tax in that respondent introduced and the court admitted into evidence documentation establishing that petitioner filed his income_tax return untimely petitioner in turn has failed to meet his burden_of_proof petitioner has neither asserted nor introduced any evidence indicating that he filed his return untimely for cause that is reasonable we hold that petitioner is liable for the addition_to_tax under sec_6651 see 469_us_241 105_tc_324 accuracy-related_penalty sec_6662 and b imposes a penalty equal to percent of the amount of an underpayment attributable to negligence or disregard of rules or regulations in this context negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and any failure to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 108_tc_147 sec_1_6662-3 income_tax regs an accuracy-related_penalty under sec_6662 does not apply to any part of an underpayment if the taxpayer shows that there was reasonable_cause for that part and that the taxpayer acted in good_faith sec_6664 petitioner’s failure to report any income and reliance on frivolous arguments are not what a reasonable and prudent person would do under the circumstances we sustain respondent’s determination as to this issue e penalty under sec_6673 respondent moved the court to impose a penalty under sec_6673 respondent asserts that petitioner’s position in this case is frivolous and groundless respondent also asserts that petitioner instituted this proceeding primarily for the purpose of delay sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless petitioner did not offer any evidence at trial nor did he otherwise make any legitimate attempt to prove respondent’s determinations wrong petitioner was warned by respondent before trial and he was warned by the court during trial that his position or lack thereof was without merit and could subject him to a penalty of up to dollar_figure under sec_6673 notwithstanding the fact that we previously sanctioned petitioner in hill v commissioner tcmemo_2002_272 for dollar_figure petitioner continues to pursue his frivolous and or groundless arguments petitioner has disregarded these warnings and has consumed wastefully the time resources and effort of the court we conclude from the record that petitioner’s positions in this proceeding are frivolous and without merit we also conclude from the record that petitioner has instituted and maintained this proceeding primarily for delay pursuant to sec_6673 we require petitioner to pay to the united_states a penalty of dollar_figure we note that petitioner has two more cases before the court docket nos and we have considered all arguments made by the parties and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
